Exhibit 99.1 Virgin Media Seeks Amendments to Senior Facilities Agreement LONDON, October 13, 2008 – Virgin Media Inc. (NASDAQ: VMED), a leading UK entertainment and communications business, today announced that it is seeking the consent of its senior lenders to amendments to its senior facilities agreement. Summary This Summary should be read in conjunction with the full text of the announcement, which follows. · Virgin Media is seeking the consent of its senior lenders to amendments to its senior facilities agreement which would, alongside other changes, roll back bank amortization payments owed to participating lenders to June 2012. · Virgin Media’s senior facilities agreement currently comprises £4,324 million of term loans in A, B and C tranches, in addition to a £100 million revolving facility.The company has already repaid approximately £900 million of its indebtedness under its senior facilities agreement from cash generated from its operations and from the proceeds of subordinated indebtedness since March 2006.The company expects to fund its next material amortization payment, due in Q1 2010, from available cash generated from its operations. · Virgin Media originally anticipated entering into a new credit facility by mid 2009 to refinance these obligations.However, in light of the disruption to the credit markets, the company has decided to proactively address its amortization payments that are due in 2010 and 2011. · The proposed amendments will allow Virgin Media significantly more time to seek a complete refinancing of the principal amounts that will remain outstanding under its senior facilities agreement after the amendment process is complete. · Virgin Media has brought in a new experienced management team that is focusing on the core strengths of the business and maximizing the generation of cash flow.The company has also recently expanded its Board with the addition of five new directors with significant relevant experience.By seeking the amendments today, Virgin Media aims to remove any potential future concerns that might otherwise arise over its ability to meet its principal amortization obligations, thereby permitting its management to focus on continuing to enhance operations and grow cashflow over the next three years. · Virgin Media’s top ten relationship banks have unanimously confirmed their support for the proposed amendments. Neil Berkett, Chief Executive of Virgin Media said, “Virgin Media has never been in better operational shape and generates significant cashflow. These amendments to our senior facilities, if approved, will enhance our financial flexibility and allow management to focus on continuing to enhance operations and grow cashflow.” “We believe that these amendments are in the best interest of customers, stockholders, lenders, employees and other stakeholders in light of the current status of the credit markets.” Full Announcement Virgin Media Inc. (NASDAQ: VMED), a leading UK entertainment and communications business, today announced that it is seeking the consent of its senior lenders to amendments to its senior facilities agreement which would, alongside other changes, roll back bank amortization payments owed to participating lenders to June 2012.Virgin Media’s top ten relationship banks have unanimously confirmed their support for the proposed amendments. Background to and Reasons for Amendment Request Virgin Media’s senior facilities agreement currently comprises £4,324 million of term loans in A, B and C tranches, in addition to a £100 million revolving facility.
